

	

		II

		109th CONGRESS

		1st Session

		S. 787

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Schumer (for

			 himself, Mr. Kennedy,

			 Mrs. Clinton, Mr. Levin, Mr.

			 Durbin, Mr. Sarbanes,

			 Mr. Kerry, Mr.

			 Carper, Mrs. Feinstein,

			 Ms. Mikulski, Mr. Lautenberg, and Mr.

			 Salazar) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to equalize

		  the exclusion from gross income of parking and transportation fringe benefits

		  and to provide for a common cost-of-living adjustment, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Commuter Benefits Equity Act of

			 2005

				.

		

			2.

			Uniform dollar limitation for all types of transportation

			 fringe benefits

			

				(a)

				In general

				Section 132(f)(2) of the Internal Revenue Code of 1986 (relating

			 to limitation on exclusion) is amended—

				

					(1)

					by striking $100 in subparagraph (A) and inserting

			 $200, and

				

					(2)

					by striking $175 in subparagraph (B) and inserting

			 $200.

				

				(b)

				Inflation adjustment conforming amendments

				Subparagraph (A) of section 132(f)(6) of the Internal Revenue

			 Code of 1986 (relating to inflation adjustment) is amended—

				

					(1)

					by striking the last sentence,

				

					(2)

					by striking 1999 and inserting

			 2008, and

				

					(3)

					by striking 1998 and inserting

			 2007.

				

				(c)

				Effective date

				The amendments made by this section shall apply to taxable years

			 beginning after December 31, 2004.

			

			3.

			Clarification of Federal employee benefits

			Section 7905 of title 5,

			 United States Code, is amended—

			

				(1)

				in subsection (a)—

				

					(A)

					in paragraph (2)(C) by inserting and after the

			 semicolon;

				

					(B)

					in paragraph (3) by striking ; and and inserting a

			 period; and

				

					(C)

					by striking paragraph (4); and

				

				(2)

				in subsection (b)(2)(A) by amending subparagraph (A) to read as

			 follows:

				

					

						(A)

						a qualified transportation fringe as defined in section

				132(f)(1) of the Internal Revenue Code of 1986;

					.

			

